Citation Nr: 1418712	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to May 1968, including service in the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011, the Veteran appeared at a Travel Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2011, when it was remanded for further development, to include obtaining an additional VA examination and opinion.  Although the opinion obtained on remand was not adequate, there is no prejudice to the Veteran because the claim is granted.  



FINDING OF FACT

The evidence is in equipoise with respect to the Veteran's claim of service connection for bilateral hearing loss.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim; however, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter.  Any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Analysis

The Veteran served in the U.S. Navy during the Vietnam War and participated in combat operations.  As such, he had hazardous noise exposure in service.  He was given an audiometric examination at service entrance in May 1966 which showed hearing within normal limits.  At service separation, a whispered voice test was performed and listed results as 15/15, which is considered a normal result.

Current VA examination records show that the Veteran has mild to severe high frequency sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.  In both ears, audiometric test results are sufficient to meet the VA standard for hearing loss disability.

The December 2008 VA examiner noted that there was no documentation of specific frequency hearing levels at the time of service separation.  She noted that the Veteran reported significant occupational noise exposure after service (albeit with hearing protection used).  She stated that because of noise exposure both during and after military service it was impossible to determine the cause of the current hearing loss without resorting to mere speculation.

At the June 2011 Travel Board hearing, the Veteran testified that he had significant hazardous noise exposure in service, including an incident in which a nearby shell detonation caused him to lose his hearing for several days.  After service he worked in manufacturing and had occupational noise exposure, but wore hearing protection throughout that time.  He testified that he felt his situation mirrored that in Hensley v. Brown regarding delayed reaction to acoustic trauma.

In December 2011, the Board remanded this matter to the RO with strict instructions that he be provided a new VA examination and that the examiner specifically consider the conceded noise exposure in service and the use of hearing protection in his job after service.  The instructions also stated that the examiner would need to provide an explanation for any conclusion that an opinion could not be given without resort to speculation.

In December 2011, the Veteran was provided an additional VA examination, administered by the same examiner as the December 2008 examination.  The examiner did not specifically address the use of hearing protection in the Veteran's job after service, as the Board had instructed, or provide an explanation for her conclusion that an opinion could not be given without resort to speculation.  Rather, it appears she "cut and pasted" her prior opinion and rationale, verbatim, from the December 2008 VA examination report.

As noted, the Veteran is conceded to have experienced hazardous noise exposure in service and to have a hearing loss disability at present.  The only remaining question before the Board is whether the present disability is at all the result of the noise exposure in service.  Although the VA examiner has refused to give any opinion as to causation, her explanation, such as it is, appears to indicate that the evidence is in equipoise.  Specifically, she cites both the in-service hazardous noise exposure, which was significant, and the post-service work in an environment which had some noise exposure, mitigated by hearing protection, as potential causes.  In light of the Veteran's credible testimony that he used hearing protection continuously after service and the equivocal opinion offered by the VA examiner (which apparently did not consider the post-service hearing protection worn by the Veteran), the Board finds that the evidence is at least in equipoise that his hearing loss was caused by the in-service noise exposure.  Therefore, applying the benefit-of-the-doubt standard, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the provision governing the award of monetary benefits



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


